Case 0:20-cv-60808-AHS Document 9 Entered on FLSD Docket 05/14/2020 Page 1 of 3



                          THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 20-CV-60808-AHS

 ABIMAEL ROSADO, on behalf of               )
 Himself and all others similarly situated, )
                                            )
        Plaintiff,                          )
                                            )
 v.                                         )
                                            )
 ATLAS APEX ROOFING, LLC.                   )
 d/b/a ATLAS-APEX ROOFING                   )
                                            )
        Defendant.                          )

            NOTICE OF FILING CONSENT TO BECOME PARTY PLAINTIFF

         Notice is hereby given that the following individual is opting into the above-styled lawsuit

 pursuant to 29 U.S.C. §216(b). Said consent to become party plaintiff executed by such individual

 opt-in plaintiff is attached hereto.

         Respectfully submitted this 14th day of May, 2020.

                                               //s//John P. Salas, Esq.
                                               SALAS LAW FIRM, P.A.
                                               8551 West Sunrise Boulevard
                                               Suite 300
                                               Plantation, FL 33322
                                               Office: (954) 315-1155
                                               Fax: (954) 452 -3311
                                               Email: jp@jpsalaslaw.com
                                               Fla. Bar. No. 87593

                                               //s//Michael G. Green II, Esq.
                                               SALAS LAW FIRM, P.A.
                                               8551 West Sunrise Boulevard
                                               Suite 300
                                               Plantation, FL 33322
                                               Office: (954) 315-1155
                                               Fax: (954) 452 -3311
                                               Email: michael@jpsalaslaw.com
                                               Fla. Bar. No. 60859



                                        SALAS LAW FIRM, P.A.
Case 0:20-cv-60808-AHS Document 9 Entered on FLSD Docket 05/14/2020 Page 2 of 3
Case 0:20-cv-60808-AHS Document 9 Entered on FLSD Docket 05/14/2020 Page 3 of 3
